PER CURIAM.
In this Anders appeal,1 we ñnd no error occurred below and we affirm the judgment and sentence. However, we strike that part of the probation order which charges Hernandez with a Public Defender’s fee of $200.00, since he was not advised of his right to contest the fee, pursuant to Florida Rule of Criminal Procedure 3.720. See, e.g., Smith v. State, 632 So.2d 99 (Fla. 5th DCA 1994); Dujfey v. State, 629 So.2d 1115 (Fla. 5th DCA 1994).
AFFIRMED in part; assessment of Public Defender fees STRICKEN.
HARRIS, C.J., and W. SHARP and PETERSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).